DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“the second plurality of fixed segment icons arranged next to the second plurality of fixed segment numerals such that a distance between the second plurality of fixed segment icons and the second plurality of fixed segment numerals is less than a distance between the first plurality of icons and the second plurality of fixed segment numerals”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
112 1st Statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 15, Applicant as added the limitation “the second plurality of fixed segment icons arranged next to the second plurality of fixed segment numerals such that a distance between the second plurality of fixed segment icons and the second plurality of fixed segment numerals is less than a distance between the first plurality of icons and the second plurality of fixed segment numerals.” The claimed distance limitations are not supported by the specification or drawings. Figure 10 of the drawings depict the relationship of how the claimed elements are positioned on the display, however the drawings are not to scale therefore making the figure insufficient to support the limitation. Further, Figure 10 makes no depiction of the claimed distances. The specification makes no mention of the distance of the segment numerals relative to the segment icons. Therefore, there is nothing in the claims, specification, or drawings to support this newly added limitation. Thus, the newly added limitation is deemed to be NEW MATTER.
Claims 2-14 are rejected based on their dependency to claim 1. 
Claims 16-22 are rejected based on their dependency to claim 15. 

112 2nd Statement 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, the claims recite “the second plurality of fixed segment icons arranged next to the second plurality of fixed segment numerals such that a distance between the second plurality of fixed segment icons and the second plurality of fixed segment numerals is less than a distance between the first plurality of icons and the second plurality of fixed segment numerals” which renders the claim indefinite as it is unclear how the claimed distance is defined. Specifically, Figure 10 of Applicant’s Drawings indicate the second plurality of fixed segment numerals by element 1002 and the second plurality of fixed segment icons in elements 1004, 1006, 1008, and 1010. The first plurality of icons being elements 1012, 1014, 1030, and 1018. As there are three numerals in the second plurality of fixed segment numerals, the claim is indefinite as it is unclear how all three of the numerals of the second plurality of fixed segment numerals share the same distance from the second plurality of fixed segment icons. Further, with this same logic the Figure clearly shows some of the second plurality of fixed segment numerals being closer to the first plurality of icons than the second plurality of fixed segment icons. Clarification is requested. 
Claims 2-14 are rejected based on their dependency to claim 1. 
Claims 16-22 are rejected based on their dependency to claim 15. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kui (CN106524441A – previously cited) in view of Siddaramanna (US 2009/0001182 – previously cited) and Leeland (US 2016/0313018 – previously cited).

Regarding claim 1, Kui teaches a sensor device (see paragraph [0010] which notes the wireless PM2.5 monitoring system which is defined as the sensor device) for use in a building zone (see paragraph [0009] which notes use in rooms which is analogous to building zones), comprising: 
a plurality of sensor components (see paragraph [0041] which notes the monitoring system comprising a temperature sensor, humidity sensor, and CO2 sensor), each sensor component configured to sense an environmental condition in the building zone (see paragraph [0041]); 
a segment display (see paragraph [0039] and Fig. 4, the display 2 is not labeled directly in Fig. 4) including: 
a first plurality of segment icons (see Annotated Fig. A, below), each fixed segment icon associated with one of the plurality of sensor components (see Annotated Fig. A, below where there is a temperature, humidity, and CO2 icon);
a first plurality of segment numerals (see Annotated Fig. A, below) to display a value associated with a sensor component (see Annotated Fig. A, below which shows temperature, humidity, and CO2 icons associated with their readout values on the display); 
a second plurality of segment numerals (see Annotated Fig. A, below), the second plurality of segment numerals having a larger size than the first plurality of segment numerals (see Annotated Fig. A below, which shows the second plurality of fixed segment numerals larger than the first plurality of segment numerals); 
 a second plurality of segment icons including at least two of a temperature icon, a humidity icon, or a carbon dioxide icon (see Annotated Fig. A below, the Examiner notes that the claim merely requires the second plurality of segment icons to be proximate to the second plurality of segment numerals, and that the display shows that the second plurality of segment icons are proximate by the broadest reasonable interpretation of the claim since are all on the same display); 
a user input device comprising one or more processing circuits (see paragraph [0041], [0055]) configured to receive a user input (see paragraph [0041], where the touch screen of the display 2 acts as an input device to receive input of data); 
a control circuit (3, see paragraph [0041]) communicably coupled to the sensor components, the display, and the user input device (see paragraph [0041] and further see paragraph [0055]). 

    PNG
    media_image1.png
    657
    775
    media_image1.png
    Greyscale

Kui does not specifically teach:
that the display is a fixed segment display;
wherein the control circuit is structured to, in a response to a user input selecting one of the first plurality of fixed segment icons, cause the second plurality of fixed segment numerals to display a value associated with a sensor component associated with the selected one of the first plurality of fixed segment icons.  The Examiner notes that Kui does teach illustrating a displayed parameter in a bigger format when compared to a bottom image of such parameter (Kui, Annotated Fig. A below).
Siddaramanna teaches a thermostat with a fixed segment display (Siddaramanna, Title) and notes that the use of a fixed segment display may be more precisely and more clearly displayed than using an array of pixels (Siddaramanna, paragraph [0006]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui with a fixed segment display, as Siddaramanna teaches that the use of fixed segments in thermostat displays more precisely and clearly display icons (Siddaramanna, paragraph [0006]).
Kui as modified does not teach: wherein the control circuit is structured to, in a response to a user input selecting one of the first plurality of fixed segment icons, cause the second plurality of fixed segment numerals to display a value associated with a sensor component associated with the selected one of the first plurality of fixed segment icons.  The Examiner notes that Kui does teach illustrating a displayed parameter in a bigger format when compared to a bottom image of such parameter (Kui, Annotated Fig. A below).
Leeland teaches an HVAC controller (Leeland, Title) which features temperature, humidity, and CO2 sensors (Leeland, paragraph [0036]) and a display which features a first plurality of fixed segment icons, each fixed segment icon associated with one of the sensor components (Leeland, 120, 124, 126, Fig. 15, see paragraphs [0047] and [0050]), wherein when the user selects one of the icons, the display displays a value associated with the sensor component (Leeland, see Fig. 15, 17-18, see paragraph [0049] and [0050]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with a control circuit structured to display a value associated with a selected sensor component, as taught by Leeland, in order to allow the user easily cycle between different environmental parameters as they desire. 
Kui as modified does not specifically teach the second plurality of fixed segment icons arranged next to the second plurality of fixed segment numerals such that a distance between the second plurality of fixed segment icons and the second plurality of fixed segment numerals is less than a distance between the first plurality of icons and the second plurality of fixed segment numerals. However, the Examiner notes that the manipulation of the second plurality of fixed segment icons being next to the second plurality of fixed segment numerals and the distance between them relative to the distance between the second plurality of fixed segment numerals and the first plurality of icons is not patentably distinguishable from the prior art. The limitation imparts no patentable distinction from the prior art as the amendment imparts no functional difference to the device had the segment numerals and icons been arranged differently. Since Kui as modified teaches all of the required structures for the claim, positioning the structures differently is not distinguishable because the combination still reads on the claimed invention and is capable of performing the same function.
Kui as modified teaches the required structure of the claim, therefore making the desired positioning of the elements a matter of design choice. Thus, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified with the second plurality of fixed segment icons arranged next to the second plurality of fixed segment numerals such that a distance between the second plurality of fixed segment icons and the second plurality of fixed segment numerals is less than a distance between the first plurality of icons and the second plurality of fixed segment numerals, as it has been held that the rearranging of parts involves routine skill in the art as a matter of design choice of the artisan in order to provide an appealing display for users to interact with.  

Regarding claim 2, Kui as modified teaches the sensor device of Claim 1, wherein the control circuit is further structured to, in response to a user input to display an environmental condition value, cause the first plurality of fixed segment numerals to display a value of the environmental condition sensed by the selected sensor component (see Kui, Annotated Fig. A above which shows the display displaying values of environmental conditions such as humidity, temperature, CO2, thus a user input to turn the display on suffices the claim as when the display is powered the values will be shown), wherein the first plurality of fixed segment -2- 4814-5736-1137Atty. Dkt. No. 18-0810-US (112444-0989) numerals are each comprised of seven fixed segments that are individually actuated to for the first plurality of fixed segment numerals (see Kui, Annotated Fig. A above which shows the first plurality of fixed segment numerals comprised of seven fixed segments).   

Regarding claim 3, Kui as modified teaches the sensor device of Claim 1, wherein the control circuit is further structured to, in response to a user input to display an environmental condition value, cause the second plurality of fixed segment numerals to display a value of the environmental condition sensed by the selected sensor component (met through the combination with Leeland in claim 1, see Leeland, see Fig. 15, 17-18, see paragraph [0049] and [0050]).  

Regarding claim 4, Kui as modified teaches the sensor device of Claim 1, but does not specifically teach that the control circuit is further structured to, in response to a user input to display a set point value, cause the first plurality of numerals to display a set point for the environmental condition associated with the selected sensor component.  
Leeland teaches an HVAC controller (Leeland, Title) which features temperature, humidity, and CO2 sensors (Leeland, paragraph [0036]) and a display which features a first plurality of fixed segment icons, each fixed segment icon associated with one of the sensor components (Leeland, 120, 124, 126, Fog. 15, see paragraphs [0047] and [0050]), wherein when the user selects one of the icons, the display displays a value associated with the sensor component (Leeland, see Fig. 15, 17-18, see paragraph [0049] and [0050]), and further, the user can use the display to display a set point value (Leeland, Fig. 18, see paragraph [0050]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui, with a control circuit structured to display a set point valve in response to user input, as taught by Leeland, in order to allow users to easily see the set point of the sensor device and determine the whether the current set point is suitable for them. 

Regarding claim 5, Kui as modified teaches the sensor device of Claim 1, but does not specifically teach that control circuit is further structured to, in response to a user input to display a set point value, cause the second plurality of numerals to display a set point for the environmental condition associated with the selected sensor component.  
Leeland teaches an HVAC controller (Leeland, Title) which features temperature, humidity, and CO2 sensors (Leeland, paragraph [0036]) and a display which features a first plurality of fixed segment icons, each fixed segment icon associated with one of the sensor components (Leeland, 120, 124, 126, Fog. 15, see paragraphs [0047] and [0050]), wherein when the user selects one of the icons, the display displays a value associated with the sensor component (Leeland, see Fig. 15, 17-18, see paragraph [0049] and [0050]), and further, the user can use the display to display a set point value (Leeland, Fig. 18, see paragraph [0050]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui, with a control circuit structured to display a set point valve in response to user input, as taught by Leeland, in order to allow users to easily see the set point of the sensor device and determine the whether the current set point is suitable for them. 

Regarding claim 6, Kui as modified teaches the sensor device of Claim 1, wherein the plurality of sensor components comprises: 
a temperature sensor configured to sense temperature in the building zone (see paragraph [0041] which notes the monitoring system comprising a temperature sensor);  
a humidity sensor configured to sense humidity in the building zone (see paragraph [0041] which notes the monitoring system comprising a humidity sensor); and 
a carbon dioxide sensor configured to sense the carbon dioxide level in the building zone (ese paragraph [0041] which notes the monitoring system comprising a CO2 sensor); and 
wherein, the first plurality of fixed segment icons comprise: a temperature icon associated with the temperature sensor; a humidity icon associated with the humidity sensor; and a carbon dioxide icon associated with the carbon dioxide sensor (see Annotated Fig. A above, which shows defined first plurality of segment icons associated with temperature, humidity, and CO2).  

Regarding claim 15, Kui teaches a sensor device (see paragraph [0010] which notes the wireless PM2.5 monitoring system which is defined as the sensor device) for use in a room (see paragraph [0009] which notes use in rooms which is analogous to building zones), comprising: 
a temperature sensor configured to sense temperature in the room (see paragraph [0041] which notes the monitoring system comprising a temperature sensor); 
a humidity sensor configured to sense humidity in the room (see paragraph [0041] which notes the monitoring system comprising a humidity sensor);
a carbon dioxide sensor configured to sense the carbon dioxide level in the room (see paragraph [0041] which notes the monitoring system comprising a CO2 sensor); 
a touch-sensitive display (see paragraph [0039] and Fig. 4, the display 2 is not labeled directly in Fig. 4, further see paragraph [0009] which notes the display is touch screen) including: 
a first plurality of segment icons, including:
a segment temperature icon associated with the temperature sensor (see Annotated Fig. B, below);
a segment humidity icon associated with the humidity sensor (see Annotated Fig. B, below); and
a segment carbon dioxide associated with the carbon dioxide sensor (see Annotated Fig. B, below);
a first plurality of segment numerals including:
a plurality of segment temperature value numerals located next to the segment temperature icon (see Annotated Fig. B, below);
a plurality of segment humidity value numerals located next to the segment humidity icon (see Annotated Fig. B, below); 
a plurality of segment carbon dioxide numerals located next to the segment carbon dioxide icon (see Annotated Fig. B, below); 
a second plurality of  segment numerals (see Annotated Fig. B, below); the plurality of segment numerals having a larger size than the segment temperature value numerals, the segment humidity value numerals, and the segment carbon dioxide numerals (see Annotated Fig. B, below);
a second plurality of segment icons including at least two of a temperature icon, a humidity icon, or a carbon dioxide icon (see Annotated Fig. B above, the Examiner notes that the claim merely requires the second plurality of segment icons to be proximate to the second plurality of segment numerals, and that the display shows that the second plurality of segment icons are proximate by the broadest reasonable interpretation of the claim since are all on the same display);

    PNG
    media_image2.png
    657
    775
    media_image2.png
    Greyscale

a plurality of touch sensitive buttons configured to receive a user input (see the multiple buttons on the display show above such as the power button); and 
a control circuit (3, see paragraph [0041]) communicably coupled to the temperature sensor, the humidity sensor, the carbon dioxide sensor, and the display (see paragraph [0041] and further see paragraph [0055]).  
Kui does not teach:
that the touch-sensitive display is a fixed segment display;
the control circuit is structured to, in a response to a user input selecting one of the temperature sensor, the humidity sensor, the carbon dioxide sensor, cause the plurality of fixed segment numerals to display a value associated with the selected sensor.  
Siddaramanna teahces a thermostat with a fixed segment display (Siddaramanna, Title) and notes that the use of a fixed segment display may be more precisely and more clearly displayed than using an array of pixels (Siddaramanna, paragraph [0006]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui with a fixed segment display, as Siddaramanna teaches that the use of fixed segments in thermostat displays more precisely and clearly display icons (Siddaramanna, paragraph [0006]).
Kui as modified does not teach: the control circuit is structured to, in a response to a user input selecting one of the temperature sensor, the humidity sensor, the carbon dioxide sensor, cause the plurality of fixed segment numerals to display a value associated with the selected sensor. 
Leeland teaches an HVAC controller (Leeland, Title) which features temperature, humidity, and CO2 sensors (Leeland, paragraph [0036]) and a display which features a first plurality of fixed segment icons, each fixed segment icon associated with one of the sensor components (Leeland, 120, 124, 126, Fog. 15, see paragraphs [0047] and [0050]), wherein when the user selects one of the icons, the display displays a value associated with the sensor component (Leeland, see Fig. 15, 17-18, see paragraph [0049] and [0050]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with a control circuit structured to display a value associated with a selected sensor component, as taught by Leeland, in order to allow the user easily cycle between different environmental parameters as they desire. 
Kui as modified does not specifically teach the second plurality of fixed segment icons arranged next to the second plurality of fixed segment numerals such that a distance between the second plurality of fixed segment icons and the second plurality of fixed segment numerals is less than a distance between the first plurality of icons and the second plurality of fixed segment numerals. However, the Examiner notes that the manipulation of the second plurality of fixed segment icons being next to the second plurality of fixed segment numerals and the distance between them relative to the distance between the second plurality of fixed segment numerals and the first plurality of icons is not patentably distinguishable from the prior art. The limitation imparts no patentable distinction from the prior art as the amendment imparts no functional difference to the device had the segment numerals and icons been arranged differently. Since Kui as modified teaches all of the required structures for the claim, positioning the structures differently is not distinguishable because the combination still reads on the claimed invention and is capable of performing the same function.
Kui as modified teaches the required structure of the claim, therefore making the desired positioning of the elements a matter of design choice. Thus, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified with the second plurality of fixed segment icons arranged next to the second plurality of fixed segment numerals such that a distance between the second plurality of fixed segment icons and the second plurality of fixed segment numerals is less than a distance between the first plurality of icons and the second plurality of fixed segment numerals, as it has been held that the rearranging of parts involves routine skill in the art as a matter of design choice of the artisan in order to provide an appealing display for users to interact with.  

Regarding claim 16, Kui as modified teaches the sensor device of Claim 15, wherein the control circuit is further structured to, in response to a user input to display an environmental condition value, cause the second plurality of fixed segment numerals to display a value of the environmental condition sensed by the selected sensor (met through the combination with Leeland, as Leeland teaches selecting environmental icons to display their values, see Leeland, Fig. 15, 17-18, see paragraph [0049] and [0050]).  

Regarding claim 17, Kui as modified teaches the sensor device of Claim 15, but does not specifically teach that the control circuit is further structured to, in response to a user input to display a set point value, cause the second plurality of fixed segment numerals to display a set point for the environmental condition associated with the selected sensor.  
Leeland teaches an HVAC controller (Leeland, Title) which features temperature, humidity, and CO2 sensors (Leeland, paragraph [0036]) and a display which features a first plurality of fixed segment icons, each fixed segment icon associated with one of the sensor components (Leeland, 120, 124, 126, Fog. 15, see paragraphs [0047] and [0050]), wherein when the user selects one of the icons, the display displays a value associated with the sensor component (Leeland, see Fig. 15, 17-18, see paragraph [0049] and [0050]), and further, the user can use the display to display a set point value (Leeland, Fig. 18, see paragraph [0050]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui, with a control circuit structured to display a set point valve in response to user input, as taught by Leeland, in order to allow users to easily see the set point of the sensor device and determine the whether the current set point is suitable for them. 

Regarding claim 21, Kui as modified teaches the sensor device of Claim 1, wherein the control circuit is further structured to, in response to first user input, cycle through the environmental condition associated with each sensor component, and in response to second user input selecting a specific environmental condition, display a value of the specific environmental condition using the second plurality of fixed segment numerals and a value of a different environmental condition using the first plurality of fixed segment numerals (met through the combination are Leeland Figs. 16-18, paragraphs [0049]-[0051] which shows cycling through different conditions).  

Regarding claim 22, Kui as modified teaches the sensor device of Claim 15, wherein the control circuit is further structured to, in response to first user input, cycle through at least two of the temperature in the room, the humidity in the room, or the carbon dioxide in the room, and in response to second user input selecting a specific environmental condition of the at least two of the temperature in the room or the humidity in the room, display a value of the specific environmental condition using the second plurality of fixed segment numerals and a value of a different environmental condition using at least one of the fixed segment temperature value numerals, the fixed segment humidity value numerals, or the fixed segment carbon dioxide numerals (met through the combination are Leeland Figs. 16-18, paragraphs [0049]-[0051] which shows cycling through different conditions). 

Claims 7, 10-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Siddaramanna and Leeland, as applied to claims 1, 6, and 15, further in view of Klein (US 2015/0148963 – previously cited). 

Regarding claim 7, Kui as modified teaches the sensor device of Claim 6, but does not teach the plurality of sensor components further comprises an occupancy sensor configured to sense the presence of a person in the building zone.  
Klein teaches an HVAC controller (Klein, 18, Fig. 4, paragraph [0031]) which includes an occupancy sensor (Klein, see paragraph [0031]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with an occupancy sensor, as taught by Klein, in order to utilize the occupancy sensor to determine how much conditioning a space needs based on the amount of persons in the space.  

Regarding claim 10, Kui as modified teaches the sensor device of Claim 1, wherein the display comprises a touch-sensitive display (Kui, paragraph [0041]). Kui as modified does not teach that the touch-sensitive display includes an up button, a down button, and a menu button.  
Klein teaches an HVAC controller (Klein, 18, Fig. 4, paragraph [0031]) which includes a touch sensitive user interface (Klein, 108, Fig. 4, see paragraph [0035]) with an up button (Klein, Fig. 4, see the “up” arrow button), a down button (Klein, Fig. 4, see the “down” arrow button), and a menu button (Klein, Fig. 4, menu button indicated by 98d). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with a touch sensitive display with an up, down, and menu button, as taught by Klein, in order to provide easily identifiable and understandable visual cues for users to follow.  

Regarding claim 11, Kui as modified teaches the sensor device of Claim 10, wherein the display further includes a fixed segment temperature display arranged to indicate either degrees Celsius (Kui, see Annotated Fig. A, above which shows the temperature numerals associated with an indication of degrees Celsius) or degrees Fahrenheit (this limitation is not required as the claim is claimed in the alternative).

Regarding claim 18, Kui as modified teaches the sensor device of Claim 15, but does not teach an occupancy sensor configured to sense the presence of a person in the room.  
Klein teaches an HVAC controller (Klein, 18, Fig. 4, paragraph [0031]) which includes an occupancy sensor (Klein, see paragraph [0031]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with an occupancy sensor, as taught by Klein, in order to utilize the occupancy sensor to determine how much conditioning a space needs based on the amount of persons in the space.  

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Siddaramanna and Leeland, as applied to claims 1 and 15, further in view of Tucker (US 2018/0023838 – previously cited).

Regarding claim 8, Kui as modified teaches the sensor device of Claim 1, but does not specifically teach that the control circuit is configured to, in response to a user input selecting for display one of the plurality of fixed segment icons, cause the selected fixed segment icon and the associated fixed segment numeral to illuminate.  
Tucker teaches an HVAC controller which features a user interface with a touch screen display (Tucker, Abstract), wherein when the display has a select button which illuminates icons that are on the display when they are selected by a user (Tucker, see select button 190, Fig. 11C, see paragraph [0069]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with the teaching of illuminating icons on the display when they are selected by the user, in order to provide a simple visual cue to the user about which icon they are currently selecting. 

Regarding claim 9, Kui as modified teaches the sensor device of Claim 8, wherein the control circuit is configured to, in response to a user input deselecting for display one of the plurality of fixed segment icons, cause the deselected fixed segment icon and the associated fixed segment numeral to darken (see Tucker, Figs. 11B and 11C and paragraphs [0068]-[0069] which show how when the user cycles from selecting the time icon 244 to the temperature icon 248, the temperature icon 248 is now illuminated, and the time icon no longer being illuminated and thus darkened).  

Regarding claim 19, Kui as modified teaches the sensor device of Claim 15, but does not specifically teach control circuit is configured to, in response to a user input selecting for display one of the fixed segment temperature icon, the fixed segment humidity icon, and the fixed segment carbon dioxide icon, cause the selected fixed segment icon and the associated plurality of fixed segment numerals to illuminate.  
Tucker teaches an HVAC controller which features a user interface with a touch screen display (Tucker, Abstract), wherein when the display has a select button which illuminates icons that are on the display when they are selected by a user (Tucker, see select button 190, Fig. 11C, see paragraph [0069]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with the teaching of illuminating icons on the display when they are selected by the user, in order to provide a simple visual cue to the user about which icon they are currently selecting. 

Regarding claim 20, Kui as modified teaches the sensor device of Claim 19, wherein the control circuit is configured to, in response to a user input deselecting for display one of the fixed segment temperature icon, the fixed segment humidity icon, and the fixed segment carbon dioxide icon, cause the deselected fixed segment icon and the associated plurality of fixed segment numerals to darken (see Tucker, Figs. 11B and 11C and paragraphs [0068]-[0069] which show how when the user cycles from selecting the time icon 244 to the temperature icon 248, the temperature icon 248 is now illuminated, and the time icon no longer being illuminated and thus darkened).  




Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Siddaramanna, Leeland and Klein, as applied to claim 11, further in view of Schultz (US 2007/0138308 – previously cited) and Killo (US 2016/0349823 – previously cited).

Regarding claim 12, Kui as modified teaches the sensor device of Claim 11, but does not teach that control circuit is structured to, in response to the up button and the down button being simultaneously pressed for a predetermined amount of time, cause the display to enter into a configuration mode; 
wherein, with the display in the configuration mode, the control circuit is structured to in response to a press of the menu button change from a first edit mode for changing the fixed segment temperature display between degrees Celsius and degrees Fahrenheit to a second edit mode for changing a different display feature.  
Schultz teaches a controller system user interface (Schultz, Title) for a thermostat system (Schultz, paragraph [0003]) with multiple buttons on the thermostat (Schultz, thermostat 10 in Fig. 24 has buttons 11-13, 15-17, see paragraph [0041]) wherein when two buttons are pressed for a predetermined period of time the thermostat enters a configuration mode (Schultz, paragraph [0041], see claim 35) and when in the configuration mode the user can press another label to correspond to a different configuration category (Schultz, claim 40) for changing a different display feature (Schultz, Figs. 24-25, see paragraph [0041]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified with a control circuit to enter a configuration mode by pressing two buttons down for a predetermined period of time, as taught by Schultz, in order to provide a simple method of entering a configuration mode for the user thereby enhancing the ease of use of the device.
The Examiner notes that Kui as modified does not specifically teach that the up and down buttons are selected to enter the configuration mode and that the menu button is not pressed to change between edit modes, but notes that this does not patentability distinguish from Schultz since the resultant outcome is the same. Further, the Examiner notes that Kui as modified does not teach edit modes for changing fixed segment temperature display between degrees Celsius and degrees Fahrenheit, but further notes that the control circuit of Kui as modified is capable of performing the function as it is drawn to the intended use of the control circuit (i.e. the control circuit of Kui as modified can be structured and programmed to do so). 
However, Killo teaches a temperature control device (Killo, Title) featuring a thermostat (Killo, 100, Fig. 1, see paragraph [0020]) with a display (Killo, 110, Fig. 1, see paragraph [0020]) which has a button for changing between degrees Celsius or Fahrenheit (Killo, 115, Fig. 1, see paragraph [0020]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified with the ability of displaying degrees Celsius or degrees Fahrenheit, as taught by Killo, in order to provide more choice to users of the device to use the device at their desired preferences. 

Regarding claim 14, Kui as modified teaches the sensor device of Claim 12, wherein, in the first edit mode, the control circuit is structured to cycle between degrees Celsius and degrees Fahrenheit (met through the combination with Killo above) in response to a press of either the up button or the down button (met through the combination with Killo above, the Examiner notes that Killo has a dedicated button to switching between degrees Celsius and degrees Fahrenheit which is not the up or down button, however the mechanism of which button is pressed is not patentability distinguishable as the resultant outcome is the same). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kui in view of Siddaramanna, Leeland, Klein, Schultz, and Killo as applied to claim 12, further in view of Tucker (US 2018/0023838 – previously cited).

Regarding claim 13, Kui as modified teaches the sensor device of Claim 12, but does not teach that the second edit mode is for changing each of the first plurality of fixed segment icons between an illuminated state and a darkened state. Tucker teaches an HVAC controller which features a user interface with a touch screen display (Tucker, Abstract), wherein when the display has a select button which illuminates icons that are on the display when they are selected by a user (Tucker, see select button 190, Fig. 11C, see paragraph [0069]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Kui as modified, with the teaching of cycling between illuminating icons on the display when they are selected by the user, in order to provide a simple visual cue to the user about which icon they are currently selecting. 






Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments begin by asserting that the previously noted claim objections, 112f claim interpretation, and 112b rejections have been overcome by the amendment to the claims. The Examiner agrees and they have been withdrawn. 
Remainder of Applicant’s arguments are directed to the 35 USC 103 rejections made in the previous office action. Applicant asserts that the combination of references does not teach the amendment to claims 1 and 15, specifically noting that the following limitation is not taught:
“the second plurality of fixed segment icons arranged next to the second plurality of fixed segment numerals such that a distance between the second plurality of fixed segment icons and the second plurality of fixed segment numerals is less than a distance between the first plurality of icons and the second plurality of fixed segment numerals.”
Applicant further argues that Kui teaches that the distance between the second plurality of segment icons and the second plurality of segment numerals is greater than the distance between the first plurality of segment icons and therefore cannot read on the claim.
The Examiner has considered the argument, and respectfully disagrees. The amendment to the claims merely is reciting how the elements of the claimed invention are positioned relative to each other. The amendment imparts no patentable distinction from the prior art as the amendment imparts no functional difference to the device had the segment numerals and icons been arranged differently. Since Kui as modified teaches all of the required structures for the claim, positioning the structures differently is not distinguishable because the combination still reads on the claimed invention and is capable of performing the same function. Thus, making Kui as modified readable to teach the amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763